LACOMBE, Circuit Judge.
It is absolutely impossible to form any opinion! as to the 44 letters and telegrams, since no copy, of any one of them'is before the court. If they are part of a correspondence already partly proved, .they' might with propriety be admitted. When copies of 'them aiv furnished, and the letters and telegrams already in evidence axe printed, so that an examination and comparison can be made, the question will be passed upon. AS to thé statutes, decrees, articles of the Commercial Code, and custom-house' regulations of Brazil, the full text of those of which the.numbers are set.out in the moving papers may be put in. The application to recall libelant seems to be intended practically to secure his re-examination on the whole case, and must be denied.